Citation Nr: 9923798	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 determination of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

The record shows that the veteran reported treatment during 
service for an ear infection.  In a May 1998 statement he 
reported that he was aboard the LSD Alamo or LSD Point 
defiance in 1965 when he received such treatment.  

In this regard, the Board notes that the issue of service 
connection for fungus of the ear or ear infections is not 
currently on appeal.  If the veteran desires service 
connection for such a disorder, he should clarify his intent 
to the RO.  


FINDINGS OF FACT

1.  The probative evidence of record shows that bilateral 
sensorineural hearing loss is related to inservice noise 
exposure.  

2.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss is the result of an 
injury or disease incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not show any complaints of, 
treatment for, or diagnoses of hearing loss or tinnitus.  The 
August 1967 report of medical examination at separation shows 
that the veteran's hearing acuity was 15/15, bilaterally, on 
both spoken and whispered voice testing.  

The veteran's record of service (DD Form 214) shows a 
military occupation specialty of tank crew man and that he 
served overseas in Vietnam for one year and two months.  

The record contains private outpatient records showing 
treatment from April 1973 to April 1993.  A March 1974 report 
shows that the veteran was treated for complaints of the 
right ear.  The physician noted that hearing seems to be 
okay.  The diagnosis was acute external otitis and otitis 
media.  

In January 1991, the veteran's physician noted that the 
veteran worked for the city street department in a job that 
did not involve exposure to loud noises.  In April 1993 the 
veteran was referred to an audiologist in connection with 
complaints of hearing loss and tinnitus.  

The examiner in an April 1993 report noted a one year history 
of tinnitus on the left side with no associated incident 
related to its onset.  The examiner noted a past history of 
military noise exposure.  The audiogram revealed a severe 
high frequency sensorineural hearing loss, slightly more 
involved on the left.  Tinnitus was consistently matched to 
the 4000 Hertz range, noted by the examiner to correspond 
with the most severe sensory deficit.  

In an April 1997 letter, the veteran's private physician 
noted that the veteran had been evaluated for tinnitus with 
hearing loss and had an audiology examination performed.  

The veteran's physician opined that "his history related to 
hearing loss is directly correlated to a history of military 
noise exposure."  The physician further noted that the 
tinnitus was chronic.  

The veteran reported bilateral hearing loss and constant 
tinnitus in the left ear and periodic tinnitus in the right 
ear in an April 1997 VA audiology examination.  He further 
reported that he was exposed to significant noise exposure 
during a one year tour in Vietnam.  The examiner noted that 
occupational noise exposure included 27 years in heavy 
construction on a city street crew and that he used ear 
protection when available.  The report shows that the 
tinnitus began sometime while serving in the Marines.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
75
LEFT
20
20
20
50
75

The examiner characterized the findings as hearing within 
normal limits to 2 kilohertz and mild to moderate 
sensorineural loss from 3 kilohertz to 8 kilohertz.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has articulated the requirements 
for a well grounded claim for service connection as follows: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Service connection for bilateral hearing loss
Analysis

Initially, the Board finds that the veteran's claim for 
service connection for bilateral hearing loss is well 
grounded.  38 U.S.C.A. § 5107(a).  The second prong of Caluza 
is met, because the veteran is competent to report inservice 
noise exposure and this determinative issue is not medical in 
nature.  See Falzone v. Brown, 8 Vet. App. 403, 405 (1995).  

The April 1997 VA pure tone results establish a current 
hearing loss disability as defined by VA regulation.  See 
38 C.F.R. § 3.385.  A nexus between the current hearing loss 
disability and the inservice noise exposure is provided by 
the June 1997 letter of the veteran's private physician.  In 
this regard, the examiner states that the hearing loss 
"directly correlated to a history of military noise 
exposure."  The examiner's report is probative of the third 
prong articulated in Caluza as to the requirements for a well 
grounded claim.  7 Vet. App. at 506.

Where the claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The record contains a VA 
examination report with respect to hearing loss.  
Notwithstanding the unsuccessful attempts to obtain inservice 
treatment records for the veteran's treatment for an ear 
infection, the evidence of record is sufficient to reach an 
equitable decision.  Accordingly, no further development is 
indicated with respect to VA's duty to assist in developing 
facts pertinent to the veteran's claim.  Id.

Following a review of the evidence of record, the Board finds 
that there is a reasonable doubt regarding the service origin 
of the veteran's hearing loss and there is an approximate 
balance between the positive and negative evidence.  The 
evidence in support of the veteran's claim consists of his 
statements that he was exposed to excessive noise in tanks 
and from 90 millimeter shells and 155 millimeter self-
propelled weapons.  The veteran's statements are corroborated 
by the military occupation specialty listed on the DD Form 
214.  The veteran's private physician relates the veteran's 
military noise exposure to the current hearing loss 
disability.  

The evidence against the claim consists of the service 
medical records which do not document the onset of hearing 
loss during service.  Moreover, the probative medical 
evidence does not document hearing loss for many years after 
the veteran's separation from service.  

The private medical records show that the veteran was seen 
for right ear pain in August 1974, at which time the examiner 
noted that hearing seemed to be okay.  In fact, the record 
does not show a diagnosis of hearing loss until April 1993, 
over 25 years following service.  

Notwithstanding the private physician's opinion that the 
veteran's hearing loss is related to the inservice noise 
exposure, the examiner did not have access to the veteran's 
service medical records and did not take into account the 
veteran's postservice noise exposure.  The record also shows 
that the veteran had a 27 year history of postservice noise 
exposure in heavy construction on a city street crew.  

The Board notes that this notation in the April 1997 VA 
examination is contradicted by the veteran's private medical 
records.  A January 1991 notation shows that the city street 
department position did not involve exposure to loud noises.  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the claimant is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that the evidentiary record supports a grant of 
entitlement to service connection for bilateral sensorineural 
hearing loss.

Service connection for Tinnitus
Analysis

The Board finds that the veteran's claim for service 
connection for tinnitus is not well grounded.  Although the 
record contains lay evidence of an injury in the form of 
acoustic trauma provided by the veteran, the evidence of 
record regarding the veteran's tinnitus does not establish 
the third requirement, that is, medical evidence of a nexus 
between the claimed inservice injury or disease and the 
current tinnitus.  Caluza, supra.  

Initially, the Board notes that the record does not contain 
medical nexus evidence linking the veteran's inservice noise 
exposure to his current diagnosis of bilateral tinnitus.  A 
review of the June 1997 statement of the veteran's private 
physician  shows that hearing loss was service-related.  The 
examiner's opinion, however, does not link the tinnitus to 
the inservice noise exposure.  The Board notes that the 
veteran's lay testimony is not competent to establish that 
the current assessment of tinnitus is linked to inservice 
noise exposure.  

Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

In addition, the veteran's representative asserted in 
January 1999 that the April 1964 blow to the head by a 50 
caliber machine gun meets the criteria of tinnitus as a 
result of a head injury.  The representative further asserts 
that the veteran's ear treatment could possibly result in 
tinnitus.  The issue of whether the veteran's tinnitus 
resulted from noise exposure, blow to the head, or ear 
treatment are issues of medical causation for which competent 
medical evidence is required.  Neither is the Board competent 
to supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board notes, however, that evidence of a nexus between an 
inservice injury and a current disability may be provided by 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Board 
finds that the last sentence of 38 C.F.R. § 3.303(b) is 
applicable to the facts in the instant case.  That sentence 
states "[w]hen the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  Id.  

Here, chronicity during service of tinnitus due to inservice 
noise exposure is not adequately supported in the record and 
continuity of symptomatology following discharge is required 
to support the claim of service connection claim for 
tinnitus.  See Savage, 10 Vet. App. at 498.

Competent medical evidence must relate the present condition 
to the continuity of symptomatology.  Savage, supra.  Under 
these circumstances, the Board finds that the claim is not 
well grounded because the question of whether there is a 
relationship between the current tinnitus and the continuity 
of symptomatology demonstrated involves a medical question.  
The veteran, as a lay person, is not competent to offer such 
a medical conclusion.  See Grottveit and Espiritu, supra.  
Here, continuity of symptomatology cannot be used to well 
ground the claim without competent medical evidence that 
links the asserted high pitched ringing symptomatology to the 
current diagnosis.  The record does not contain such medical 
evidence.  

For these reasons and bases, the Board finds that the absence 
of competent medical evidence establishing a nexus between 
the veteran's current tinnitus and his inservice noise 
exposure and the constant ringing of which he has complained 
since service renders not well grounded his claim for service 
connection for tinnitus.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim in 
the July 1997 rating decision and August 1997 statement of 
the case.  The veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim for service connection for tinnitus.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Moreover, 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  

As the claim for entitlement to service connection for 
tinnitus is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's claim.

The Board further finds that the RO was not under a duty to 
assist the veteran in developing facts pertinent to his claim 
for service connection for tinnitus prior to the submission 
of a well grounded claim.  Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss is granted.

The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for tinnitus, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

